Citation Nr: 0725397	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  95-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of 
laminectomy and diskectomy of the L5-S1, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from November 1964 to April 
1988. This case comes before the Board of Veterans' Appeals 
(Board) from an appeal of a rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO confirmed a 10 percent 
evaluation for the residuals of his laminectomy and 
diskectomy.  

In December 1999, the Board denied the veteran's claim.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2000 Order, 
the Court endorsed a July 2000 Joint Motion for remand, 
vacated the December 1999 Board decision that denied an 
increased  rating beyond 10 percent for residuals of 
laminectomy and diskectomy of the L5-S1, and remanded the 
matter for compliance with the instructions in the joint 
motion. 

In April 2001, the Board remanded this claim to the RO for 
additional development. The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased evaluation for his service-
connected low back disorder.  The Joint Motion for Remand 
granted by the Court set forth in detail the requirements for 
the development and the readjudication of the appellant's 
claim.  It was noted that the VA examination of the 
appellant's back in February 1998 was insufficient for rating 
purposes.  The Joint Motion noted that the Board had 
neglected to consider whether Diagnostic Code 5295 was for 
application in the evaluation of the veteran's low back 
disability.  The Joint Motion gave as an example that the 
February 1998 VA examination was deficient in not providing 
sufficient information to determine whether there is muscle 
spasm or abnormal mobility on forced low back motion, loss of 
lateral motion, or if a positive sign would be elicited on 
Goldthwaite's testing.  

The Joint Motion specified that the VA should base its 
decision on examinations by specialists in orthopedics and 
neurology which will be adequate to ascertain whether the 
appellant is entitled to a rating in excess of 10 percent 
under the applicable regulations and Diagnostic Codes.

In compliance with the Court remand, the Board remanded this 
claim to the RO for development.  In response to the Board 
remand, the RO scheduled the veteran for VA neurological and 
orthopedic examinations to be conducted in March 2003.  The 
record shows that the veteran failed to report.  There is no 
copy of the notice letter sent to the veteran advising him of 
the examination, and the record shows that during the course 
of this appeal he has had a change of address.  However, in 
April 2006, he underwent a VA examination by a nurse 
practitioner to evaluate several disorders, including his low 
back disorder.  Because the examination was not conducted by 
specialists as specified in the joint motion granted by the 
Court, another examination must be scheduled to comply with 
the Court's order.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   

2.  Schedule the veteran for examinations 
by specialists in orthopedics and 
neurology, as required by the Court's 
order, to evaluate the current severity 
of his service-connected disability.  
Forward the claims file to the 
examiner(s) for review in conjunction 
with the examination(s).

All indicated tests and studies should be 
performed, including range of motion 
studies.  The examiners should 
specifically comment on the functional 
limitations, if any, due to pain.  The 
examiners should also specifically 
comment on whether there is muscle spasm 
or abnormal mobility on forced low back 
motion, loss of lateral motion, or if a 
positive sign would be elicited on 
Goldthwaite's testing.  

The examiners should describe all 
orthopedic and neurological 
manifestations, if any, of this 
disability.  The examiners should further 
note whether the veteran has experienced 
any incapacitating episodes of 
intervertebral disc syndrome over the 
past 12 months, and if so, the examiner 
should record the total duration of such 
episodes during this time period.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The examiners should indicate if the 
disorder causes pain, weakened movement, 
excess fatigability, and/or 
incoordination, and if so, the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation.  If the severity 
of these manifestations can not be 
quantified, the examiner must so 
indicate.

3.  Thereafter, re-adjudicate the issue 
currently on appeal.  All appropriate 
diagnostic codes should be applied.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order. No action is 
required of the appellant until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




